Case 4:19-cv-00540-SDJ-KPJ Document 7 Filed 01/24/20 Page 1 of 2 PageID #: 30




                          UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISON


CARL SCAFURO,                                    Case No.4:19-cv-00540-SDJ
          PLAINTIFF,

      vs.                                        NOTICE OF VOLUNTARY
                                                 DISMISSAL WITHOUT
EQUIFAX INFORMATION SERVICES,                    PREJUDICE OF THE CASE
LLC, et al.,
             DEFENDANTS.


   Plaintiff, through counsel undersigned, hereby dismisses the entire case without

   prejudice and without costs or fees to any party.



   DATED: January 24, 2020

                                                Respectfully submitted,

                                                By: /s/ Chad Hammond
                                                 Chad Hammond
                                                 Attorney at Law
                                                 Texas State Bar No. 00793128
                                                 800 Town and Country Blvd.
                                                 Suite 300
                                                 Houston, Texas 77024
                                                 Telephone: 832-431-3042
                                                 Facsimile: 832-431-3001
                                                 email: intake.hmmd@gmail.com
Case 4:19-cv-00540-SDJ-KPJ Document 7 Filed 01/24/20 Page 2 of 2 PageID #: 31




                              PROOF OF SERVICE

       I, Chad Hammond, hereby state that on January 24, 2020, I served a copy of
the foregoing document upon all parties and counsel as their addresses appear of
record via the Court’s CM/ECF system.


                                               /s/ Chad Hammond


             LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing pleading filed with the Clerk of Court has been
prepared in 14-point Times New Roman font in accordance with Local Rule
5.1(C).

Dated: January 24, 2020
